UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-1744


XUNXIAN LIU,

                    Plaintiff - Appellant,

             v.

ALEX M. AZAR, II, Secretary of Health and Human Services,

                    Defendant - Appellee,

             and

MARY CATHERINE BUSHNELL, Scientific Director of National Center for
Complementary and Integrative Health (NCCIH); WENDY LIFFERS, NCCIH
Executive Officer and Deputy Ethics Counselor; DAVID SHURTLEFF, NICCH
Deputy Director,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:17-cv-01398-TDC)


Submitted: November 15, 2018                              Decided: November 19, 2018


Before MOTZ and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Xunxian Liu, Appellant Pro Se. Evelyn Lombardo Cusson, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Xunxian Liu appeals the district court’s order granting Defendants summary

judgment on his civil claims against them, including discrimination and retaliation

brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §§ 2000e to

2000e-17 (West 2012 & Supp. 2018), and the Age Discrimination in Employment Act,

29 U.S.C.A. §§ 621 to 634 (West 2018). We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. See

Liu v. Azar, No. 8:17-cv-01398-TDC (D. Md. June 22, 2018). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3